Case 1:18-cv-01377-HYJ-PJG ECF No. 54-30 filed 09/30/20 PagelD.845 Page 1 of 4

EXHIBIT 26
CasetliseaveOLe77+PLMPRaG BECAR\W0 52 0st enbLeSdoAsenr oP auto 18984 6P akg bO2h 12

STATE OF MICHIGAN

IN PHE CIRCUIT COURT FOR THE COUNTY OF OSCEOLA

UUSIL LUC, a Michigan limited File No, 16-14662-CK
ability company,
Plaintiff,
Ee ei ae yon
LOREN STIEG, S&S INNOVATIONS CORP.. 7 gor yh aye
a Colorado corporation; and TATTLER REUSABLE wor - oun
CANNING LIDS, LLC, a Michigan limited liability cu eek
company, own’ oe
Defendants,
—e — _ $a ——— _/
K, Dino Kostopoulos (P57071) PALER eit
Elizabeth L. Sokol (P51288) QsGEOrr
Kostopoulos Rodriguez, PLLC Lay Bt
Attorneys for Plaintiff ye uy GvON!
550 West Merrill Street, Suite 100 CAA H ERIK

Birmingham, Michigan 48009
(248) 268-7800

Michael A. Figliomeni (P36206)

Roger Wotila (P22561)

McCURDY, WOTILA & PORTEOUS,
Professional Corporation

Attorneys for Defendants, Loren Stieg and
Tattler Reusable Canning Lids, LLC

120 West Harris Streét

Cadillac, Michigan 4960]

(231) 775-1391

/

STIPULATION AND ORDER REGARDING
DEFENDANT, S&S INNOVATIONS CORP.

Plaintiff, UU SI, LUC, a Michigan limited liability company, and Defendants, Loren Stieg
and Tattler Reusable Canning Lids, LLC, a Michigan limited liability company, by and through

their respective counsel, and hereby stipulate as follows:
Case LLB eV OLS77PLMPRES HEPA NO 5A0FilenQB(a4A202 cP agate IB984 Pasggbl phe

1. Both Plaintiff and Defendant, Loren Sticg, claim majority ownership of the issued
and outstanding shares of Defendant. S&S Invovations Corp.

2. Plaintiff has stated a claim against Defendant, S&S Innovations Corp., for funds
extended on behalf of Defendant, S&S Innovations Corp.

3. Plaintiff has requested a declaratory judgment fiom this Court as to its status,
relative to Defendant Sticg, as the majority owner of the Defendant, S&S Innovations Corp., or,
in the alternative, its priority over Defendant Stieg with respect to the Defendant, S&S Innovations
Corp., assets acquired or preserved by Plaintiff's payments to third parties on behalf of Defendant,
S&S Innovations Corp.

4, The parties have recognized, that until this Court declares the rights of the Plaintiff
and Defendant, Loren Stieg, as it relates to the majority ownership of the shares of Defendant,
S&S Innovations Corp., neither Plaintiff nor Defendant, Loren Stieg, can a) ethically represent the
interests of Defendant, S&S Innovations Corp., or b) obtain the legal authority to do so,

5. With this Court’s permission, the parties agree that Plaintiff will not default
Defendant, S&S Innovations Corp, until such time as this Court determines the pending claim for
declaratory relief, which is set forth in Plaintiff's complaint and the Corporation is given a
reasonable opportunity to file its answer if necessary,

KOSTOPOULOS RODRIGUEZ, PLLC
Dated: October AO, 2016 pys\Laca ee ok oy aula

K. Dino Kostopoulos (P37071) nm Guoeet
Attorneys for Plaintiff
GaSe LR EMOLSTLPLMEREG EERO 520ste th OBHoAdens Paagtle BIS4 Pass keh 4

MceCURDY, WOTILA & PORTEOUS,

Professipnal Corporation
Dated: October JO, 2016 By: A ' : ee :
Michael A. Fgh pmtni (P36206)

Atiomeys for D&fendants, Loren Stieg
and Tattler Reusable Canning Lids,
LUC, a Michigan limited liability
company

ORDER

At a session of Court held in the Courthouse i the
City of Reed City, Osceola County, Michigan on

Awucanber 1. 2016
PRESENT: HONORABLE SCOTT ( HILL-
KENNEDY, Circuit Court Judge

The parties having stipulated and agreed:

iT IS ORDERED, that Plaintiff shall not default Defendant, S&S Innovations Corp., until
such time as this Court determines the pending claim for declaratory relief.

SO ORDERED.

Dated: Mrveta ____, 2016 Aa G2 Leese

Honorable Scott Hill-Kennedy
Circuit Court Judge

GACLIENTS Stiex, Loren Cironit Court Actor PivadingsSupalation and Cider re S&S. dacs

ATTEST: A TRUE COPY

<wir

tie __———
sia AepEpL A COUNTY
